DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/30/2022.
Claims 86-90, 92-95, 98, 105-107 are pending.  Claims 1-85,91,  96-97, 99-104 have been cancelled. 
The following rejections are modified as necessitated by amendment.  Response to arguments following.
This action is final.
CFR 1.132
The declaration under 37 CFR 1.132 filed 8/30/2022 is insufficient to overcome the rejection of claims based upon 35 USC 112 as set forth in the last Office action because:  It only refers to the specification and the invention and not to the individual claims of the application.  See a detailed response below.
 
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-90, 92-95, 98, 106-107  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting CpG islands does not reasonably provide enablement for correlation of uveal cancer based upon determine of at least 2 adjacent CpG in at least one amplified regions compared to the signals without uveal cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
  	The claims are drawn to methods of detecting uveal cancer by detection of multiple regions of 2 or more of PTEN/KILLIN, PAMR1, MPZL2, C2CD4A, SEZ6, LDLR, GALNT3, cede140/pax3, FLJ22536/casc15, KAAG1/DCDC2, MUC21, COL19A1, NR2E1/OSTM1, SCRN1, HES5, DHRS3 in order to detect at least 2 adjacent CpG residues within at least one amplified region and that the number of signals is greater than the number of signals for subjects without uveal cancer.  As such the claims are drawn to any part of the recited genes and detection of uveal cancer based upon the determination of at least 2 adjacent CpG that are methylated in 50% of the uveal cancers in a population of samples for uveal cancer but not methylated in normal tissues and normal blood.  

The amount of direction or guidance and the Presence and absence of working examples.
	 The claims are drawn to limiting the “at least 2 adjacent CpGs” to residues that are methylated in at least 50% of the uveal cancers in a population of samples for uveal cancer and are not methylated in normal tissues and blood cells. However, the specification has not provided guidance as how to determine such residues.  Although one could screen any number of CpGs within known regions within a variety of uveal cancer populations, it would be unpredictable to determine which of these screening would provide these CpGs.  It is not just CpGs that are methylated but rather the claims require a determination of methylation of “at least 50%” in any population with uveal cancer, such experimentation is not predictable and would require numerous studies with no expectation of predictable success. 
The specification provides an example of Uveal detection (example 4).  Example 4 provides that there were specific regions that were selected for uveal cancer screening (para 204).  However, the specification has not provided any at least 2 adjacent CpG residues in any amplified region and is greater than the signal of subject without uveal detects the cancer.  The specification rather provides specific regions that were screened. 
	The specification provides no example in which any sample other than tumor DNA discussed in the examples (example 2).   
The specification provides no evidence that uveal cancer can be detected by detection of at least 2 adjacent CpG residues in any region of the recited genes and that the signal from the at least 2 is greater than the number of signals for a subject without uveal cancer.  
The state of prior art and the predictability or unpredictability of the art:
Walsh et al teaches (Genes & Development (1999) volume 13, pages 26-36), "demonstration that a methylation pattern observed in a nonexpressing tissue can prevent transcription in a cell type normally capable of transcribing the gene of interest" (page 30, 2nd column, last full paragraph). Walsh further teaches, "tissue-specific transcription factors might overcome and then induce erasure of methylation patterns in the vicinity of specific binding sites to produce the impression of regulated tissue- specific methylation. According to this explanation, many of the observed tissue-specific methylation patterns within regulatory regions are a consequence, rather than a cause, of transcriptional activation" (page 31, 1st column, 1st full paragraph). Thus Walsh teaches that methylation in one type of cell is not predictable to other cells of different tissues, as different tissues have different transcription factors and thus methods of activating/inactivating genes.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that predictive correlation occurs between the methylation of any 2 or  more adjacent CpG wherein there is a greater signal than the number of signals for subjects without uveal cancer within any region of any of the genes recited in any sample.  Further the prior art of record establishes different tissues have different methylation patterns.  The instant specification has not provided support for the detection of uveal cancer based upon any 2 or more (as discussed above).  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to practice the invention as claimed.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments and 37 CFR 1.132
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguetmsn following.  
The declaration states that claim 86 is limited to regions that have anywhere to 2 to 17 CpG residues and that methylation of at least 2 adjacent CpG residues would be a positive indication of cancer (point 5).  The declaration points to figures 15, 16, 17, 18A and 18B (points 5-7).  The declaration states that probe OCL2F (SEQ ID No. 975) targets the region of COL19A1 (point 6).  The declaration presents figures on the molecular level to illustrate the methylation status between uveal melanoma tumor samples and normal healthy donors (point 7).  The declaration states that any biological sample in which tumor DNA is extracted can be used (point 8).
The reply asserts that the claims now recite a limitation such that the at least 2 adjacent CpG residues are methylation in at least 50% of the uveal cancers in a population compared to not methylated in normal tissues or blood cells (p. 9).,  The reply asserts that the claims have been amended to recite steps of generating sequencing reads (p 9).  
These arguments and statements have been reviewed but have not been found persuasive.
The declaration points to particular regions and CpG sites, however, the claims are broader than specific regions, rather, the claims are drawn to multiple regions of 2 or more CpG sites.  Further, even the figures that the declaration points to could potential provide support for uveal melanoma, however, these appear based upon particular probes and detection of specific regions, whereas the claims do not provide such limitations.  Further figures 16-18 appear to be based upon tumor volumes or levels, whereas the claims are drawn to detection of methylation, as such do not appear commensurate in scope.  The claims are drawn to limiting the “at least 2 adjacent CpGs” to residues that are methylated in at least 50% of the uveal cancers in a population of samples for uveal cancer and are not methylated in normal tissues and blood cells. However, the specification has not provided guidance as how to determine such residues.  Although one could screen any number of CpGs within known regions within a variety of uveal cancer populations, it would be unpredictable to determine which of these screening would provide these CpGs.  It is not just CpGs that are methylated but rather the claims require a determination of methylation of “at least 50%” in any population with uveal cancer, such experimentation is not predictable and would require numerous studies with no expectation of predictable success. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 86-90, 92-95, 106  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon (correlation of detection of uveal) and an abstract idea (obtaining data, segregating methylation data sets, matching, and identification) without significantly more. The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
   Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature / natural phenomenon. The claims recite the correlation of methylation and detection of tumors. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
Further, the claims recite an abstract idea (obtaining data, segregating methylation data sets, matching, and identification, generating sequencing reads, align the sequencing reads) which can be interpreted as a mental step.  In particular these merely appear to require data manipulation using common methods of data analysis that could be performed mentally.  The computer is interpreted as a generic computer that is used to perform data analysis that could be performed mentally.    
Thus, the claims recite and are directed to the patent-ineligible concepts of a law of nature / natural phenomenon and an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s).   The recitation of extracting DNA, detecting multiple regions are methylated and detection of signals considered routine and conventional as this would encompass any assays that determine expression.  The steps of obtaining data, segregating methylation data sets, matching, and identification does not practically apply the judicial exception. Rather, these steps are part of the data gathering process necessary to apply the judicial exception and an abstract idea. As noted below these steps are considered routine steps.  
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of obtaining a sample, and determining expression level is routine. This fact is evidenced by the teachings in the specification on (para 180-190) using known and conventional assays including commercially available biochips designed by illumnia.  Distler et al. (US Patent Application Publication 2009/0075260 March 19, 2009)   teaches primers that are methylation primers for NR2E1 (para 253).Although the prior art does not teach the correlation to uveal cancer, this is considered the judicial exception.  The rest of the steps are only steps of measuring known regions using known methylation assays.  
Further the dependent claims further limit the claims based upon data analysis which is deemed an abstract idea, and as such it considered a judicial exception itself.  
The present claims do not require performing any steps that are not routine and conventional. For example, the claims do not require using novel oligonucleotide probes to detect the level of methylation.     See Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguetmsn following.  
The reply asserts that it was not conventional to detect methylation within the claimed regions to detect uveal cancer (p. 10).  The reply asserts that the claims have been amended to specific regions (p. 10).  The reply asserts that further the claims do not recite a mental process but rather the use of a computer (p. 10). 
These arguetmsn have been reviewed but have not been found persuasive.
The correlation of methylation and uveal cancer is the judicial exception and therefore cannot be used for arguetmsn toward integration.  The reply appears to be asserting that “2 or more regions of….wherein the 2 or more regions have at least 2 adjacent CpG residues that are methylated in at least 50% of the uveal cancers in a population…” limits the regions to specific particular regions, however, the claims still recite using any primer pairs to detect regions (e.g. the multiple regions that are selected from 2 or more…) that are naturally occurring.  The reagents used (primer pairs) are not specific but rather could be any primer pair that amplify those recited genes and as such amplify the CpG residues.  The claims The use of a generic computer  for alignment of data is generally and routinely used would not be considered sufficient to integrate the judicial exceptions. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 105 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by  Distler et al. (US Patent Application Publication 2009/0075260 March 19, 2009).
With regard to claim 105 the breadth of the claims is drawn to PCR primers that are capable of methylation hybridization wherein the plurality of primers would include primers to the  recited genes in claim 1.  The “wherein” clauses in the claims appear to be intended use of the reagents.  The term “Kit” does not provide any other structure than the reagents themselves.  Distler et al. teaches primers that are methylation primers for NR2E1 (para 253).  As such the teaching of Distler et al teaches the breadth of the claims of reagents. 
Response to arguments
The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguetmsn following. 
The reply asserts that the claims requires reagents for carrying out the method of 86 which requires primer pairs that amplify 2 or more regions (p. 11). 
These arguments have been reviewed but have not been found persuasive. 
In particular the claim only requires “reagents for carrying out the method”.  As such this is interpreted as any reagent that is capable of carrying out the method including portions of the reagents for the method, such as primers or the solutions thereof.  The claim is not limited to any structure for the reagents, such as both of the primer pairs and as such the rejection is maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634